COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00292-CR


OSCAR CRISTIAN ORTIZ                                                APPELLANT

                                      V.

THE STATE OF TEXAS                                                        STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1359455D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Oscar Cristian Ortiz attempts to appeal from a judgment

convicting him of robbery causing bodily injury.   The trial court’s certification

states that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2). On August 1, 2014, we notified Ortiz

that the appeal would be dismissed pursuant to the trial court’s certification


      1
      See Tex. R. App. P. 47.4.
unless he or any party desiring to continue the appeal filed a response on or

before August 11, 2014, showing grounds for continuing the appeal. See Tex. R.

App. P. 25.2(d), 44.3.     We have not received a response.          Therefore, in

accordance with the trial court’s certification, we dismiss the appeal. See Tex. R.

App. P. 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 18, 2014




                                        2